Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K/A for the period ended August 31, 2011 of Alarming Devices, Inc., a Nevada corporation (the “Company”), as filed with the Securities and Exchange Commission on the date hereof (the “Annual Report”), I, Andre Luiz Nascimento Moreira, President, Secretary/Treasurer, Director of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Annual Report fully complies with the requirements of Section 13(a) or15(d) of the Securities and Exchange Act of 1934, as amended; and 2. The information contained in this Annual Report fairly presents, in all material respects, the financial condition and results of operation of the Company. Date: December 20, 2011 /s/ Andre Luiz Nascimento Moreira Name:Andre Luiz Nascimento Moreira Title: President, Secretary Treasurer and Director (Principal Executive Officer and Principal Financial Officer)
